Citation Nr: 0902695	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The RO previously denied a claim of service connection for 
diabetes mellitus in December 1982.  The veteran was notified 
of that determination in December 1982, but he failed to 
appeal that decision within one year of the notification and 
the decision became final.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1982).

Effective July 9, 2001, VA amended provisions of 38 C.F.R. § 
3.309(e), pertaining to herbicide exposed veterans.  66 Fed. 
Reg. 23166 (May 8, 2001).  Under the new regulation, type II 
diabetes is now considered a disease for which service 
connection would be presumed for herbicide exposed veterans.  
66 Fed. Reg. 23166, 23169 (May 8, 2001) (codified at 38 
C.F.R. § 3.309(e)(2008)).

An intervening change in applicable law may entitle a 
claimant to receive consideration of a claim as a "new" 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  Routen v. 
West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 
283, 288-89 (1993).  Promulgation of the VA regulation 
regarding service connection for Type II diabetes mellitus 
following the prior RO decision provides a new basis of 
entitlement to the benefit.  The Board will therefore 
consider the claim as a new claim, rather than as an attempt 
to reopen a previously denied claim.  

In February 2005, the veteran withdrew his appeal of the 
claim for increase for post-traumatic stress disorder.  

In December 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2007, a VA endocrinologist furnished an opinion 
relating to whether the veteran's diabetes mellitus was type 
I or type II.  For many reasons, he concluded that the 
veteran's diabetes was most likely type I.  He commented, 
however, that he was unable to find in the record any tests 
for C peptide or anti-islet cell antibodies prior to the 
veteran's pancreatic transplant in April 1995, which could 
help to determine whether the veteran had type I or type II 
prior to the transplant surgery.    

Subsequently, VA and private medical records were added to 
the file, which indicate that the veteran has developed type 
II diabetes mellitus, due to a failing pancreas transplant.  
A recent C peptide test was interpreted by his private 
physician, Dr. S., in May 2007 as indicating that the 
pancreas was still making insulin but that it was either not 
making sufficient quantities to control blood glucose levels 
or the veteran had developed a resistance to the effect of 
insulin, which was typical of type II diabetes.  

Additional evidentiary development under the duty to assist, 
38 C.F.R. § 3.159(c), is needed to determine in particular 
whether the veteran's diabetes mellitus is type I or type II 
prior to the pancreatic transplant surgery.  



Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to furnish any 
reports of C peptide or anti-islet cell 
antibodies testing prior to his 
pancreatic transplant surgery in April 
1995, or to authorize VA to obtain the 
records on his behalf.  

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


